DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (62/841,606) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
In the IDS submitted on May 6, 2020, the 3rd to last and last citations have been struck through because they are duplicates of citations in the IDS submitted on April 13, 2020.  As such, the strikes are not indicative of a lack of consideration, but merely of duplication.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:
In the 3rd to last line, insert --and-- after the semicolon.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraphs [0006]-[0025] are generally copies of the claims and thus are objected to for similar reasons the claims are objected to, or rejected under 35 U.S.C. 112, below.
In paragraph [0062], the examiner does not understand the comparison to application ‘610.  Applicant states that the second adder tree 128 is removed.  However, both instant FIG.2A and FIG.1B in ‘610 seem to show two adder trees 128.  So where is the removal?
Appropriate correction is required.

Drawings
All FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because the drawings are slightly blurry and/or applicant did not use black (RGB = 000), despite the drawings appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference numbers 127 and 139 mentioned in paragraph [0062] of the description.
FIGs.2A-2G are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In FIGs.2D-2F, reference number 124 appears to be used to designate both SRAM and an activation buffer.  Are these not different parts?
In FIGs.2A-2F, reference number 128 appears to sometimes include the ΣB component, and other times not.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 3 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Replace all instances of “eight bit” with --eight-bit-- (insert hyphen).
Just prior to the 4th to last paragraph, the examiner recommends inserting --to-- after “configured”, and then deleting “to” from before all instances of “feed” and “multiply” in each of the last four paragraphs.
In the last paragraph, should both instances of “second multiplier” be replaced with --fourth multiplier-- (to follow the pattern of the previous three paragraphs)?  The claim is being interpreted as it is currently presented.
Claim 2 is objected to because of the following informalities:
In line 7, insert a colon after “advance”.
In the 6th to last line, insert a comma after “queue”.
Claim 3 is objected to because of the following informalities:
Replace all instances of “eight bit” with --eight-bit-- (insert hyphen).
Claim 5 is objected to because of the following informalities:
In lines 2-4, replace the semicolons with commas.
In line 5, insert a comma after “multiplier”.
Claim 6 is objected to because of the following informalities:
Replace all instances of “eight bit” with --eight-bit-- (insert hyphen).
Claim 8 is objected to because of the following informalities:
In lines 2-4, replace the semicolons with commas.
In line 5, insert a comma after “multiplier”.
Claim 9 is objected to because of the following informalities:
In lines 2-4, replace the semicolons with commas.
In line 5, insert a comma after “multiplier”.
Claim 11 is objected to because of the following informalities:
Replace all instances of “eight bit” with --eight-bit-- (insert hyphen).
In the last four paragraphs, replace all instances of “to multiply” with --multiplying--.
In the last paragraph, should both instances of “second multiplier” be replaced with --fourth multiplier-- (to follow the pattern of the previous three paragraphs)?  The claim is being interpreted as it is currently presented.
Claim 12 is objected to because of the following informalities:
In line 7, insert a colon after “advancing”.
In the 6th to last line, insert a comma after “queue”.
Claim 13 is objected to because of the following informalities:
Replace all instances of “eight bit” with --eight-bit-- (insert hyphen).
In the 5th to last line, replace “set” with --setting--.
Claim 15 is objected to because of the following informalities:
In lines 2-4, replace the semicolons with commas.
In line 5, insert a comma after “multiplier”.
Claim 16 is objected to because of the following informalities:
Replace all instances of “eight bit” with --eight-bit-- (insert hyphen).
In the 5th to last line, replace “set” with --setting--.
Claim 18 is objected to because of the following informalities:
In lines 2-4, replace the semicolons with commas.
In line 5, insert a comma after “multiplier”.
Claim 20 is objected to because of the following informalities:
Replace all instances of “eight bit” with --eight-bit-- (insert hyphen).
In the last four paragraphs, replace all instances of “to multiply” with --multiplying--.
In the last paragraph, should both instances of “second multiplier” be replaced with --fourth multiplier-- (to follow the pattern of the previous three paragraphs)?  The claim is being interpreted as it is currently presented.
Appropriate correction is required.
All dependent claims are objected to for depending on an objected-to claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“means for processing” in claim 20, because applicant sets forth sufficient structure for carrying out the claimed feeding steps.  That is, the feeding steps are performed by queues, and the multiplying steps are performed by multipliers.  These queues and multipliers are claimed as part of the means.  As such, the limitation fails at least prong (C) of the aforementioned three-prong test, and, thus, 112(f) is not invoked.  The limitation, therefore, is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  Instead, broadest reasonable interpretation (BRI) applies.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claims 3, 6, 13, and 16, “the mantissa” and “the exponent”.
Claims 4-5, 7-8, 14-15, and 17-19 are rejected for being indefinite due to their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Specifically, claim 19 sets forth the same limitation as claim 17, and claim 19 indirectly depends from claim 17.  Thus, claim 19 does not further limit the invention on which it depends.  Applicant may cancel claim 19, amend it to be in proper dependent form, or present a sufficient showing that it complies with the statutory requirements.

Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  The only difference between the two claims is that, in claim 11, a processing circuit is recited, whereas in claim 20, a means for processing is recited.  However, as explained above, the claimed means does not invoke 112(f) and BRI applies.  Under BRI, the means for processing is necessarily a processing circuit because it includes circuit elements such as tiles, memory, bus, registers, queues, etc.  Thus, both claims set forth a method for calculating with a processing circuit and there is no difference between the two claims.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art deemed closest to the claimed invention includes the following:
Ko et al., U.S. Patent No. 11,250,326, has taught feeding activation inputs A0, A1, etc., into a shuffler 2600, 2650, and to a number of multiply-accumulators (MACs) to perform dot-product.  See FIGs.24-26 and the descriptions thereof.
Kim et al., U.S. Patent Application Publication No. 2018/0129935, as cited by applicant, has taught multiple queues 210 buffering multiple inputs, and feeding these inputs into a shuffler (switch circuit 25A), and to a number of multiply-accumulators (MACs).
Regarding claim 1, 11, and 20, the prior art has not taught, either individually or in combination, and together with all other claimed features, the four claimed registers and the values therein, along with the claimed nibble-based feeding and multiplying operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183